DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 6/3/21 including claims 1-32, out of which claims 7, 15, 23 and 29 are cancelled. Claims 1, 3-4, 6, 8-10, 12-13, 16-20, 22, 24-26 and 30 have been amended. Claims 30-31 are added anew.
Allowable Subject Matter
Claims 1-6, 8-14, 16-22, 24-28, 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not disclose directly or indirectly following limitations, in combination with rest of claim limitations:
As recited by claim 1;
grouping a plurality of UE antennas into a plurality of groups corresponding to a plurality of UE antenna panels; and sending a message to a base station (BS) including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both.
As recited by claim 16;
receiving an indication from a base station (BS) to group a plurality of UE antennas; grouping the a plurality of UE antennas, based on the indication, into a plurality of groups corresponding to a plurality of UE antenna panels ; and sending a message to a base station (BS) including information indicating the plurality of UE antenna panels and a time at which the UE uses the plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both.
As recited by claim 17;
receiving, from a user equipment (UE), a message including information indicating a plurality of groups of a plurality of UE antennas, the plurality of groups corresponding to a plurality of UE antenna panels, and a time at plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both; and communicating with the plurality of UE 4Application No. 16/709,354Docket No: 190857US Amendment dated June 3, 2021 Reply to NFOA dated March 4, 2021antenna panels based on the indication.
As recited by claim 30;
signaling a user equipment (UE) to group a plurality of UE antennas into a plurality of UE antenna groups corresponding to a plurality of UE antenna panels; receiving, from the UE, a message including information indicating the plurality of UE antenna[[s]] panels and a time at which the UE uses the one or more groups plurality of UE antenna panels for one or more multi-panel uplink transmissions, a duration that the UE uses the plurality of UE antenna panels for the one or more multi-panel uplink transmissions, or both; and receiving a transmission from the UE via one or more of the plurality of UE antenna panels .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balappanavar ( US 10517124) discloses systems, apparatuses and methods may provide for technology that determines line of sight information for a plurality of base stations based on relative signal strengths, a location and a planned navigation path of a mobile system. Additionally, the technology may favor a base station from the plurality of base stations based on the line of sight information, select a beam combination that is optimal for the favored base station, and form a communication link on a beam combination corresponding to the mobile system and the favored base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to INDER P MEHRA whose telephone number is (571)272-3170.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can 
be reached on 571-2727495-7855.  The fax phone number for the organization where this application or proceeding 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/
           Primary Examiner, Art Unit 2647